

116 SRES 481 ATS: Commemorating the 75th anniversary of the liberation of the Auschwitz extermination camp in Nazi-occupied Poland.
U.S. Senate
2020-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 481IN THE SENATE OF THE UNITED STATESJanuary 21, 2020Ms. Rosen (for herself, Mr. Lankford, Mr. Menendez, Mr. Cramer, Mr. Cardin, Mr. Jones, Mrs. Capito, Mr. Scott of South Carolina, Mrs. Hyde-Smith, Ms. Collins, Mr. Hawley, Ms. Cortez Masto, Mr. Romney, Mr. Van Hollen, Mrs. Gillibrand, Mr. Kaine, Ms. Cantwell, Mr. Booker, Mr. Schumer, Mr. Blumenthal, Mr. Carper, Mr. Whitehouse, Mr. Reed, Mrs. Shaheen, Mr. Markey, Ms. Duckworth, Mr. Coons, Mr. Wyden, Mr. Braun, Mr. Casey, Mr. Durbin, Mr. Sanders, Mr. Bennet, Ms. McSally, Ms. Klobuchar, Mr. Blunt, Mrs. Murray, Ms. Baldwin, Mrs. Feinstein, Ms. Hassan, Ms. Sinema, Mr. Brown, Mr. Toomey, Mr. Scott of Florida, Mr. Rounds, Mr. Warner, Mr. Gardner, Ms. Smith, Mr. Young, Mr. Cotton, Mr. King, Mr. Peters, Ms. Stabenow, Mr. Rubio, Mr. Cruz, and Mrs. Blackburn) submitted the following resolution; which was referred to the Committee on Foreign RelationsFebruary 24, 2020Committee discharged; considered and agreed toRESOLUTIONCommemorating the 75th anniversary of the liberation of the Auschwitz extermination camp in
 Nazi-occupied Poland.Whereas, during World War II, the Nazi regime and its collaborators systematically murdered 6,000,000 Jews and millions of other individuals;Whereas the Auschwitz concentration camp complex in Nazi-occupied Poland, which included a killing center at Birkenau, was the largest death camp complex established by the Nazi regime;Whereas, on January 27, 1945, the Auschwitz extermination camp was liberated by Allied Forces during World War II, after almost 5 years of murder, rape, and torture at the camp;Whereas nearly 1,300,000 innocent civilians were deported to Auschwitz from their homes across Eastern and Western Europe, particularly from Hungary, Poland, and France;Whereas nearly 1,100,000 innocent civilians were murdered at the Auschwitz extermination camp between 1940 and 1945;Whereas at least 960,000 of the nearly 1,100,000 murdered people were Jewish;Whereas the more than 100,000 other victims who perished at Auschwitz included non-Jewish Poles, Romani people, Soviet civilians and prisoners of war, Afro-Germans, Jehovah’s Witnesses, people with disabilities, gay men and women, and other ethnic minorities;Whereas these innocent civilians were subjected to torture, forced labor, starvation, rape, medical experiments, and being separated from loved ones;Whereas the names of many of these innocent civilians who perished have been lost forever;Whereas the Auschwitz extermination camp symbolizes the extraordinary brutality of the Holocaust;Whereas the United States Holocaust Memorial Museum teaches about and promotes remembrance of the Holocaust;Whereas the people of the United States must never forget the terrible crimes against humanity committed at the Auschwitz extermination camp;Whereas the people of the United States must educate future generations to promote understanding of the dangers of intolerance in order to prevent similar injustices, including acts of violent anti-Semitism, from happening again;Whereas, in recent years, there has been an increase in the number and intensity of anti-Semitic incidents in the United States and around the world;Whereas hate crime statistics collected by the Federal Bureau of Investigation demonstrate a marked rise in anti-Semitic incidents in the United States over the past several years, and the Special Envoy to Monitor and Combat Anti-Semitism of the Department of State recently stated that the Jewish people worldwide are facing the worst wave of anti-Semitism since the Holocaust;Whereas, in 2018, the United States experienced the single deadliest attack against the Jewish community in the history of the United States with the murder of 11 individuals at the Tree of Life synagogue in Pittsburgh, Pennsylvania;Whereas the attack in Pittsburgh was followed in 2019 by a vicious anti-Semitic attack in Poway, California, and later, by a series of violent attacks against the Orthodox Jewish community in the State of New York; andWhereas, especially in a period of rising anti-Semitism, commemoration of the liberation of the Auschwitz extermination camp will instill in all people of the United States a greater awareness of the Holocaust and knowledge of the horrors brought upon by the Nazi regime’s systematic murder of 6,000,000 Jews and millions of other innocent individuals: Now, therefore, be itThat the Senate—(1)commemorates January 27, 2020, as the 75th anniversary of the liberation of the Auschwitz extermination camp by Allied Forces during World War II;(2)calls on all people of the United States to remember the 1,100,000 innocent victims murdered at the Auschwitz extermination camp as part of the Holocaust, the 6,000,000 Jews killed throughout the Holocaust, and all of the victims of the Nazi reign of terror;(3)honors the legacy of the survivors of the Holocaust and of the Auschwitz extermination camp;(4)calls on the people of the United States to continue to work toward tolerance, peace, and justice and to continue to work to end all genocide and persecution; and(5)recommits to combatting all forms of anti-Semitism.